DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The corrected drawings were received on 23 September 2022.  These drawings are accepted and entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carrier, JR. et al. (US 2018/0125610 A1), in view of Peltola et al. (US 2019/0243138 A1).
With respect to claims 1 and 11, Carrier discloses a method comprising retrieving alignment information for a patient (patient-specific overlay derived from patient’s teeth, par. [0107]), presenting for display by a server (computed overlay is inherently produced by a computing system, described generally in par. [0006], software also disclosed in par. [0019]) on a graphical user interface, an image corresponding to the patient (Fig. 5A-7C), the image comprising an overlay on a surface of the patient in an imaging region (overlay in red, par. [0108]), and presenting for display a visually distinct revised overlay (changing the color to green, blue, etc.; par. [0108]) for at least a portion of a surface of the patient that matches within a predetermined margin of error, the alignment data (predetermined minimum distance, par. [0108]).
Carrier does not disclose the use of a radiotherapy system or the associated couch position of the patient. Peltola, from the same field of endeavor (patient positioning for medical treatment) discloses alignment of a patient on a couch (Fig. 3A-4C) for use in radiotherapy (par. [0002]) using a display comprising alignment information including an expected position of the patient (par. [0165]). It would have been obvious to one having ordinary skill in the art at the effective filing date to employ the color-changing overlay system of Carrier in the device of Peltola in order to provide precise information regarding the correct alignment of a patient, and to allow a user to know, within a specific margin of error, whether an anatomical region is correct such that excess therapeutic radiation is prevented.
With respect to claims 3-4 and 13-14, the cited prior art does not specify positioning the display on the gantry or the throat of the gantry. Carrier briefly describes a display on a portable device (par. [0007]) and Peltola discloses a wearable display device (Fig. 3A). It would have been obvious to one having ordinary skill in the art at the effective filing date to provide display means for a user in any desired position that is visible to a user while actively positioning a patient. Further, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
With respect to claims 2, 5, 7, 12, 15, and 17, Carrier discloses aligning reference points with an overlay (outline of teeth, par. [0108]) with a graphical indicator of alignment data (overlay in red that changes color when aligned, par. [0108]).
With respect to claims 6, 8, 16, and 18, Carrier does not specify the use of different visual patterns or textures. Carrier does disclose a visually distinct change of color when features are aligned with the overlay (par. [0108]). Absent some degree of criticality, it does not appear that the visual style of the indicator would have a functional impact on the device. It would have been a matter of obvious aesthetic design choice to select any desired visual distinction for providing correct alignment information to a user. An aesthetic design choice is considered within the level of one having ordinary skill in the art. In re Seid, 161 F.2d 229 73 USPQ 431 (CCPA 1947).
With respect to claims 9 and 19, Carrier discloses obtaining images of a patient with a camera for providing alignment information (par. [0008]). Peltola discloses cameras for providing alignment information, wherein the camera is secured in the room where radiotherapy machines are present (200, par. [0192]).
With respect to claims 10 and 20, Carrier discloses a reference point associated with the patient for alignment (1205, par. [0139]). Peltola also discloses instructions for aligning the patient (“The message may also indicate how to adjust the patient”, par. [0233]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540. The examiner can normally be reached Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	1 November 2022